ALLOWANCE
Claims 1-3, 5-10, 12-17, 19, 21-23, and 25-26 allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Wagner, Reg. No. 75,924, on 11/23/2021.

The application has been amended as follows: 

Please AMEND Claim 1 to:
1. A system for modifying a user interface comprising: 
a processor; and 
a memory to store a plurality of instructions that, in response to an execution by the processor, cause the processor to: 
electronically couple two or more computing devices to display a user interface; 
detect a plurality of display screens electronically coupled to the two or more coupled computing devices, wherein the user interface is configured to display content from the two or more coupled computing devices as a single user interface across the plurality of display screens;
plurality of display screens; 
in response to detecting the first gesture, generate a preview panel [[to be]] displayed proximate to the application window, wherein the preview panel is configured to display a real-time image comprising the content from the two or more coupled computing devices, and wherein the preview panel includes individual display screens representing a respective display screen of each of the plurality of display screens of the two or more coupled computing devices and  includes a seam comprising a region indicating an edge between two of the plurality of display screens; 
detect a second gesture within the preview panel comprising a release of the drag and drop operation [[on]] of the application window, wherein the second gesture terminates on the seam within the preview panel; and 
in response to detecting the second gesture, modify the user interface to display the application window across the two of the plurality of display screens adjacent to the seam.

Please AMEND Claim 5 to:
5. The system of claim 1, wherein the plurality of instructions further cause the processor to detect a drop location of the application window based on a top location, a center location, or a bottom location of [[the]] a different display screen of the preview panel and display the application window in the drop location.

Please AMEND Claim 6 to:
6. The system of claim 1, wherein the plurality of instructions further cause the processor to detect the drop of the application window in [[the]] a different display screen of the preview panel and display the application window in a maximized format or a minimized format in the different display screen.

Please AMEND Claim 7 to:
7. The system of claim 1, wherein the plurality of instructions further cause the processor to detect a third gesture within the preview panel enabling user input to determine the plurality of display screens and locations within the plurality of display screens to display the application window.

Please AMEND Claim 8 to:
8. The system of claim 1, wherein the preview panel comprises actively executed applications being displayed in each of the plurality of display screens and wherein the processor is to move content from the application window to a second application window in response to detecting [[a]] the drag and drop operation .

Please AMEND Claim 9 to:
9. The system of claim 1, wherein the preview panel comprises actively executed applications being displayed in each of the plurality of display screens and wherein the processor is to move the application window from a remote device to the system.

Please AMEND Claim 10 to:
10. The system of claim 1, wherein the plurality of display screens comprise at least one virtual desktop.

Please CANCEL Claim 11.

Please AMEND Claim 12 to:
 wherein the first gesture is  further associated with initiating the drag and drop operation with a representation of the application window provided by an application switcher .

Please AMEND Claim 13 to:
13. The system of claim [[11]] 1, wherein the initiating of the drag and drop operation comprises a selection of the application title bar with an input device and the release of the drag and drop operation comprises releasing the selection from the input device in response to detecting a movement of the input device.

Please AMEND Claim 14 to:
14. The system of claim [[11]] 1, wherein the plurality of instructions further cause the processor to hide the preview panel in response to detecting the first gesture moving more than a predetermined distance from the preview panel.

Please Amend Claim 15 to:
15. A method for modifying a user interface comprising: 
electronically coupling two or more computing devices to display a user interface; 
detecting a plurality of display screens electronically coupled to the two or more coupled computing devices, wherein the user interface is configured to display content from the two or more coupled computing devices as a single user interface across the plurality of display screens; 
plurality of display screens; 
in response to detecting the first gesture, generating a preview panel [[to be]] displayed proximate to the application window, wherein the preview panel is configured to display a real-time image comprising the content from the two or more coupled computing devices, and wherein the preview panel includes individual display screens representing a respective display screen of each of the plurality of display screens of the two or more coupled computing devices and includes a seam comprising a region indicating an edge between two of the plurality of display screens; 
detecting a second gesture within the preview panel comprising a release of the drag and drop operation [[on]] of the application window, wherein the second gesture terminates on the seam within the preview panel; and 
in response to detecting the second gesture, modifying the user interface to display the application window across the two of the plurality of display screens adjacent to the seam.

Please Amend Claim 19 to:
19.  The method of claim 15, further comprising detecting a drop location of the application window based on a top location, center location, or bottom location of [[the]] a different display screen of the preview panel and displaying the application window in the drop location.

Please CANCEL Claim 20.

Please Amend Claim 21 to:
21. The method of claim 15, wherein the first gesture is  further associated with initiating the drag and drop 

Please Amend Claim 22 to:
22. The method of claim [[20]] 15, wherein the initiating of the drag and drop operation comprises a selection of the application title bar with an input device and the release of the drag and drop operation comprises releasing the selection from the input device in response to detecting a movement of the input device.

Please Amend Claim 23 to:
23. The method of claim [[20]] 15, comprising hiding the preview panel in response to detecting the first gesture moving more than a predetermined distance from the preview panel.

Please Amend Claim 26 to:
26. (New) The system of claim 1, wherein the second gesture terminates at a top region of the seam between the two display screens within the preview panel.

Claim Interpretation
The claim limitations of “the user interface configured to display” and “the preview panel configured to display” of claim 1 and 15 have not been interpreted as invoking 35 USC §112f as these claims limitations appear to be merely software. (See instant specification [0069]).  If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 15, the prior art broadly discloses using drag-and-drop to relocate a window.  The present invention differs from the prior art of record in that the present invention requires coupling two or more computing devices, wherein the display screens of the two or more computing devices display content as a single user interface across the display screens.  In response to a user providing a first gesture, initiating a drag and drop operation on an application title bar of an actively executing application window displayed on one of the display screens and generating a preview panel displayed proximate to the application window.  The preview panel comprising individual display screens representing a respective display screen of each of the display screens of the two or more coupled computing devices, a seam comprising a region indicating an edge between two of the respective display screens, and displaying a real-time image comprising the content from the two or more coupled computing devices.  The user providing a second gesture within the preview panel releasing the drag and drop operation of the application window terminating on the seam causing the application window to display across the two of the display screens represented in the preview panel adjacent to the seam.  None of the prior art of record, both alone and/or in combination, discloses, teaches, suggests, nor renders obvious the limitations in the specific combinations as recited in the independent claims 1 and 15.  Hence, the limitations in the specific combinations of claims 1 and 15 define patentability over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        November 30, 2021